DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
Response to Amendment
The 112(b) rejection of claims 10-17 is withdrawn.
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 6/22/2022, with respect to the rejection(s) of claims 1-7, 10-17 using Flauss (WO1999015353) as a primary reference have been fully considered and are persuasive, as examiner acknowledges the differences between flange-mounted and adhesive-mounted seals. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Brueckl (US11045914).
Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase “detection area (8)” is not in the specification, but “sensing ranges 8” is. For purposes of examination, examiner presumes the claims refer to “sensing range”.
In line 3 of claim 10, the element number in the claim for “by means of one sensor (2)” is incorrect, as the sensor should be (3); (2) refers to a component of the door.
Appropriate correction is required.
Examiner’s Note
Claims 11-14 are contingent upon the invention having two sensors, but do not require that the invention have two sensors. As such, e.g. claim 11 can be read ‘the invention can have one or two sensors, and if it has two sensors then they must be arranged in one plane’. In this case, art that contains a single sensor is applicable to the claim as it satisfies the condition of one sensor and the condition of a second sensor is not invoked.
This can be overcome with language on the order of ‘wherein there are two sensors and the two sensors have such-and-such limitation’. However, examiner reminds the applicant that while Flauss has been withdrawn as a primary reference, Flauss remains valid as a source for teaching multiple cameras and their positions in a door-seal-applying environment, as applied in the final rejection of 3/29/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15, 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brueckl et al (United States Patent 11045914).
As to claim 10, Brueckl teaches a device for performing the method for automated position sensing of a circumferential or sectionally running adhesively bonded seal (Figure 3, element 2 goes around the door, column 8:55-58 teaches adhesive) by means of 
 	one sensor (Figure 5, element 19) or two sensors relative to a component (Figure 5, element 3) or to at least one component region after application of the seal, 
 	via the one sensor or the two sensors with a sensing range senses the seal and the component or senses the seal and the at least one component region (column 9:40-41 sensor 19 “checking a position of the applied door seal on the door“).
 	While Figure 5 shows a sensor angle of around 45 degrees from the running direction of the seal, Brueckl does not explicitly teach wherein the one sensor or the two sensors are arranged such that a main sensing direction of the one sensor or the two sensors is oriented to be perpendicular to the running direction of the seal and of the component or of the seal and of the at least one component region or to deviate from it at an angle of up to 45 degrees. However, Brueckl shows roughly a 45 degree angle (Figure 5, element 19 relative to element 2) and it would have been obvious to one of ordinary skill in the art at the time of filing to have the sensor at the claimed angle, since it has been held that rearranging parts of an invention involves only routine skill in the art and is an obvious matter of design choice. See MPEP 2144.04(VI)C. In this case, an angled view would be done in order to better notice seal placement deviations in both the running and perpendicular directions.
As to claims 11-14, Brueckl teaches everything claimed, as applied above in claim 10, in addition a single sensor that satisfies the “one sensor or two sensors” and “with two sensors” limitations.
As to claim 15, Brueckl teaches everything claimed, as applied above in claim 10, in addition the sensor or the two sensors are oriented towards at least one dimensionally stable region of the seal and towards spatial and/or planar features of the component or of the least one component region (Figure 5, element 19 is directed to the seal after being adhered to the door (which is obviously dimensionally stable) and the features of the seal on the door (i.e. column 9:40-41 “checking a position of the applied door seal on the door“).
As to claim 1, the method would flow from the apparatus of claim 10.
As to claim 2, the method would flow from the apparatus of claim 10. Examiner’s position is that Brueckl’s teaching of “checking” in claim 10 indicates the relative geometries of the elements must be known, in order to compare to a desired placement.
As to claims 3-4, the method would flow from the apparatus of claim 10. Examiner’s position is that the relative orientation of claim 10 is a spatial feature, as is location.
As to claim 5, the method would flow from the apparatus of claim 10. Examiner’s position is that the door is obviously stable.
As to claim 6, the method would flow from the apparatus of claim 10. Examiner’s opinion is that an adhesive attachment obviously requires pressure, and such pressure would inherently compress a flexible seal to at least some extent. Additionally, the monitoring is done to sense at least sideways deviations from desired placement (column 6:8-15).
Claims 16-17, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brueckl , and further in view of Flauss et al (WO1999015353).
As to claim 16, Brueckl teaches everything claimed, as applied above in claim 10, with the exception of the sensors are movable in place or around the component or the least one component region.  However, it is known in the art as taught by Flauss. Flauss teaches the sensors (Figure 3 shows three sensors) are movable in place or around the component or the least one component region (Figure 2, element 1 (with sensors 20, 21 on it) moves as it places the seal). It would have been obvious to one of ordinary skill in the art at the time of filing to have the sensors are movable in place or around the component or the least one component region, in order to insure the sensors are close to the area that needs to be scanned.
As to claim 17, Brueckl teaches everything claimed, as applied above in claim 10, with the exception of the sensing ranges of at least two sensors overlap or overlie each other. However, it is known in the art as taught by Flauss. Flauss teaches the sensing ranges of at least two sensors overlap or overlie each other (Figure 3 shows three sensors with detection areas converging (and thus overlapping) at point 24). It would have been obvious to one of ordinary skill in the art at the time of filing to have the sensing ranges  of at least two sensors overlap or overlie each other, in order to insure complete coverage of the area to be scanned.
As to claim 7, the method would flow from the apparatus of claim 10. Examiner refers applicant to Brueckl Figure 5 and Flauss Figures 1 & 2, in which sensing is done at the time of application. While Brueckl does not explicitly teach simultaneous sensing and application, Flauss teaches continuous scanning (Google Patents page 3, 4th full paragraph) and it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed simultaneous scanning, in order to insure proper placement.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brueckl, and further in view of Woodworth (United States Patent 5699161).
As to claim 8, Brueckl teaches everything claimed, as applied above in claim 1, with the exception of position sensing is performed as a distance measurement. However, it is known in the art as taught by Woodworth. Woodworth teaches position sensing is performed as a distance measurement (Abstract “range finders”). It would have been obvious to one of ordinary skill in the art at the time of filing to have position sensing is performed as a distance measurement, in order to more easily calculate relative positions.
As to claim 9, Brueckl teaches everything claimed, as applied above in claim 1, with the exception of position sensing is performed using a triangulation method. However, it is known in the art as taught by Woodworth. Woodworth teaches position sensing is performed using a triangulation method (column 2, lines 38-64). It would have been obvious to one of ordinary skill in the art at the time of filing to have the position sensing be performed using a triangulation method, in order to improve measurement accuracy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877    


/Michael A Lyons/Primary Examiner, Art Unit 2877